CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated November 23, 2011 on Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio for the fiscal year ended September 30, 2011 which is incorporated by reference in Post-Effective Amendment No. 26 to the Registration Statement (Form N-1A Nos. 33-66088 and 811-7878) of Dreyfus LifeTime Portfolios, Inc. ERNST & YOUNG LLP New York, New York January 25, 2012
